UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 13, 2016 SeaWorld Entertainment, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-35883 27-1220297 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 9205 South Park Center Loop, Suite 400 Orlando, Florida (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (407) 226-5011 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01 Regulation FD Disclosure On December 13, 2016, SeaWorld Entertainment, Inc. (the “Company” or “SeaWorld”) and Miral Asset Management LLC issued a joint press release announcing its partnership to develop SeaWorld Abu Dhabi, a first-of-its-kind marine life themed park on Yas Island.The full text of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K.
